Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 1 of 9 PageID #: 9




            IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI
                 ,          21st JUDICIAL CIRCUIT

                                             )
RAEVON TERRELL PARKER.                       )
                                             ).
       Plaintiff:                            )        May 24, 2019
                                             )
v.                                           )        Cause No. 18SL-CC03653
                                              )
APPLE SAINT LOUIS GALLERIA,                      )     Division 1
                                              )
       I)efendant.                            )


                                   ORDER AND JUDGMENT

       Presently before the Court is Defendant Apple lnc."s (improperly names as Apple Saint

Louis Galleria) Renewed Motion to Dismiss for Failure to State A Claim (''Motion").

        Defendant's Motion was called. heard and submitted on May 22, 2019. The Court,

having read all of the pleadings of the parties. reviewed the applicable state statutes, the Rules of

Civil Procedure and case law. heard the arguments of counsel and Plaintiff and being now fully

 advised, hereby finds that Defendant's Motion is with merit.

        Accordingly, Defendant's Renewed Motion to Dismiss for Failure to State A Claim is

hereby GRANTED. Plaintiff's Amended Petition is hereby DISMISSED. Each party shall be

responsible for their own costs.
 Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 2 of 9 PageID #: 10




In the

CIRCUIT COURT

Of Saint Louis County, Missouri




Raevon Terrell Parker                          March 28, 2019 .

Plaintiff(s)                                         Date



         Vs.                                   l 8SL-CC03653

                                               Case Number



Apple Inc

Defendant(s)                                   Division




                    Motion for Mechanics/Materialmen's Lien




         HERE NOW COMES, Plaintiff Raevon Parker pray that the Circuit Court of

Saint Louis County, Missouri aids in assisting Plaintiffs claim with a view

towards availing myself of the benefit of the statues relating to a

                                           1
 Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 3 of 9 PageID #: 11




mechanic' s/materialmen' s ·Hen, file of staten1ent of account below. The statement

details the amounts. due for work performed, materials furnished, and or rental of

machinery or equipment under contract with Apple Saint Louis Galleria for

materials located in 2440 Galleria, Saint Louis, Mo and describes as follows:




   1. The real estate described is the Apple Store that supplies the products that

      have the capabilities to run the operating system iOS 12.0. l and later. The

      materials sold through the location are applicable because they can affect old

      and new Apple products.

   2. The property described is subject to the following encumbrances' that is/are

      as follows:

   3. The encumbrances are the resetting of passwords, downloading .of

      applications from the Apple A~pStore, and the reapplication of ·

      programming phone settings.

   4. The last work performed and/ or materials furnished for the property

      described above was on September 06, 2018'. A demand for a lien claimant

      was made within six months prior to filing this lien.

   5. With respect to rental machinery or equipment, the last piece of machinery

      or equipment was removed from the property described above on October

      30, 2018. The statements of account are filed.in order that it may constitute a
                                          2
Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 4 of 9 PageID #: 12




     lien on the property described above. The statement is a true and accurate

     account of demands due claimant after all appropriate credits have.. been
                                                         .




     given.   ·



                                  Statement of Account



  6. A description of the work performed under the contract is as follows:

  7. The aiding in the creation·ofiOS 12 by having the device programmed to
        .                                            .

     bypass certain start-up load screen options, enabling Apple products to

     communicate with other devices faster and more accilrately.

  8. The total amount claimed for work performed: $1 trillion USD.

  9. Re: Linking of old and new Apple devices.

  1O.ltemized listing of materials furnished under contract and the value of each

     item:

  11.iPhone 7- $1 trillion USD.
                  (

  12.iOS 12- $1 trillion USD~

  13.Raevon Terrell Parker's mentality-$ priceless -USD.

  14.Total amount claimed for materials:$ 2 priceless trillion USD.

  15.An itemized listing of any rental machinery or equipment utilized in the

     performance of the contract with the owner or contractor. Included is the


                                        3
Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 5 of 9 PageID #: 13




    reasonable rental value of the machinery or equipment during the period of

    actual use and any periods of non-use covered by the terms of the rental

    contract while the machinery or equipment was in the property:

 16.iPhone 7- $900 USD is the total amount claimed for rental machinery or

    equipment.

 17. Total amount of all claims : $2 trillion and $900 USD and a priceless item.



           I Raevon Terrell Parker, being oflawful age, being duly sworn in my

           oath, state that I prepared this. document and that the facts stated

           above are true and con-ect according to my best knowledge and

           belief.



           Raevon Parker

           Lien Claimant



                                                                . Raevon Parker

                                                                 Pro Se Party

                                                           3 848 A Shenandoah Ave

                                                          Saint Louis , Mo 63110

                                                                             Address


                                         4
Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 6 of 9 PageID #: 14




                                                                (314)728-2010

                                                                     Phone No.



                                                /s11MWJJlL




                                      5
  Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 7 of 9 PageID #: 15




           IN THE CIRCUIT COURT OF THE CITY OF SAINT LOUIS COUNTY,

                             MISSOURI 2JS' JUDICIAL CIRCUIT



RAEVON TERRELL PARKER                                 )

       PLAINTIFF,                                     )

                                                      )

       v                                              )       Cause No. 18SL-CC03653

                                                      )

                                                      )

APPLE INC.                                            )

       DEFENDANT,                                     )

                                                      )




                                           COMPLAINT



HERE NOW COMES, Plaintiff Raevon Terrell Parker praying that the Circuit Court of Saint

Louis County aid in the Plaintiff seeki1,lg relief of damages from the Defendant Apple Inc. The

Plaintiff states that he/she has a claim against the Defendant in the amount of$ 1 trillion dollars.

The claim arose on or about 10/29/19 as a result of the following events:pursuant to RSMo.

570.030 1- A person commits the offense of stealing if he or she:

    1) The Plaintiff is stating a c]aim that alleges an Apple Inc. employee of committing a

       violation of RSMo 570.030.1) appropriates property or services of another with the
Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 8 of 9 PageID #: 16




    purpose to deprive him or her thereof, either without his or her consent or by means of

    deceit or coercion.

 2) On October the 29, of2018 the PlaintiffRaevon Terrell Parker visited the Apple store in

    the Saint Louis Galleria because his iPhone 7 was having sound problems. It was during

    this visit to the Apple store that the employee committed another act of stealing pursuant

    to 570.030. 3) For the purpose of depriving the owner of a lawful interest therein,

    receives, retains or disposes of property of another knowing that it has been stolen, or that

    believing that it has been stolen.

 3) The Plaintiff being a victim ofRSMO 570.030.3.5 The property appropriated or

    attempted to be appropriated is owned by or in the custody of a financial institution and

    the prope1iy is taken or attempted to be taken physically from an individual to deprive the

    owner or custodian of the property. The employee fixed the phone, kept it, and I was

    given a different phone.

 4) The Plaintiff is seeking relief from damages pursuant to RSMO 570.030.4 The offense of

    stealing is a class C felony if the value of the property or services appropriated is twenty

    five thousand dollars or more.

 Wherefore, the Plaintiff Raevon Terrell Parker prays that the Circuit Court aid in the

 recovery of damages. The Plaintiff would like to ask the Circuit Court that he be

 compensated for the discovery of the Group FaceTime feature.

 Dated: June 4, 2019

                                                                         Respectfully submitted,

                                                                              Isl Raevon Parker

                                                                               3848 Shenandoah
Case: 4:20-cv-00731-SEP Doc. #: 1-2 Filed: 06/01/20 Page: 9 of 9 PageID #: 17




                                                           Saint Louis, Mo 63110

                                                              Tel: (314)201-5869




                                                                                -
